Citation Nr: 0936916	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, issued in March 
2006 by the VA RO in Philadelphia, Pennsylvania, which denied 
a request to reopen the claim for service connection for 
bipolar disorder.  A supplemental statement of the case 
(SSOC) was issued in September 2008, which denied confirmed 
and continued the previous denial.  During the course of his 
appeal, the Veteran requested a videoconference hearing 
before the Board, which he was scheduled to attend in 
February 2009.  A statement from the Veteran's 
representative, received in February 2009, indicated that he 
wished to reschedule his hearing, which was rescheduled for 
May 12, 2009; however, the Veteran failed to report to this 
new hearing.  Thus, the hearing request is deemed withdrawn. 
See 38 C.F.R. § 20.704 (2008).  

Of preliminary importance, in light of the decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA cannot limit 
the Veteran's claim to simply a claim of entitlement to 
service connection for a bipolar disorder.   As such, the 
Board will consider the question of entitlement to service 
connection for a psychiatric disorder.  In light of this 
holding, the issue on the title page has been 
recharacterized.  

The claim had been previously denied in an unappealed rating 
decision, dated December 1991, issued in January 1992.  The 
most recent attempt by the Veteran to reopen the claim was 
received by VA in July 2005.  Although the RO adjudicated 
this service connection claim on the merits in the February 
2006 rating decision, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A December 1991 rating decision denied a claim for 
entitlement to service connection for bipolar disorder on the 
basis that that new and material evidence had not been 
submitted to reopen the claim; the Veteran was notified in 
writing of the RO's determination and did not appeal.  

3.  Evidence submitted since the RO's December 1991 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, but does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a psychiatric disorder, to include a bipolar 
disorder.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric disorder, to 
include a bipolar disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claims to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in August 2005, and October 
2005, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to the 
claim.  In particular, these letters informed the Veteran of 
the specific technical meanings of "new" and "material," as 
well as the bases for the denial in the prior decision and 
described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denial.  Kent.  Additionally, a statement of the 
case (SOC), issued in August 2006, informed him as to 
disability ratings and effective dates.  As noted above, the 
claim was last adjudicated via an SSOC in September 2008.  

There was a timing deficiency regarding the notice 
requirements under Dingess as they were provided after the 
initial rating action.  Mayfield v. Nicholson.  The timing 
deficiency was remedied by the fact that the Veteran's claim 
was readjudicated by the RO in the September 2008 SSOC after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service personnel and treatment records, VA and 
private treatment records, Social Security Administration 
(SSA) records, and a VA examination report.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of post service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he currently suffers from bipolar 
disorder that developed in service.  By way of procedural 
background, in a final rating decision dated in June 1972, 
the RO denied entitlement to service connection for a nervous 
condition, based on a finding that the evidence failed to 
indicate in-service complaints of or treatment for a nervous 
condition.  Requests to reopen the Veteran's service 
connection claim were denied in subsequent rating decisions 
dated in August 1991, and, more recently, in December 1991.  
The Veteran was notified in writing of this latest action and 
his appellate rights in January 1992, and did not appeal.  
Hence, as noted above, that decision is final.  38 U.S.C.A. 
§ 7105.  

The evidence of record at the time of the RO's December 1991 
rating action included the Veteran's service treatment 
records that are negative for complaints or diagnosis of, or 
treatment for, any psychiatric disorder, to include bipolar 
disorder.  Also of record were various VA and private 
treatment records, dated in May and June 1991, generally 
indicating a diagnosis of bipolar disorder.  

Evidence added to the record since the December 1991 RO 
rating decision includes private and VA treatment records, 
SSA records, and various written statements in support of the 
claim from the Veteran and his representative.  Notably, the 
SSA records, to include a Medical Consultant's Review of 
Psychotic Review Technique Form, showed the Veteran reported 
that the onset of his bipolar disorder was May 3, 1991, and 
indicates that he underwent a psychotic break in May 1991 
after he was fired from his job and began drinking heavily.  
The reviewer made note of the fact that the Veteran had 
served in the Army, and that there was no psychiatric 
treatment in the service.  Significantly, the record is 
otherwise negative for mention of the Veteran's military 
service in the context of treatment for his bipolar disorder.  
Moreover, this new evidence is negative for competent and 
persuasive evidence of a nexus between the Veteran's current 
bipolar disorder, or any psychiatric disorder, and service.  

Such evidence is new in the sense that it has not previously 
been before the VA and is not merely duplicative.  However, 
it is essentially cumulative in nature in that it continues 
to show no more than ongoing treatment for various 
psychiatric disorders, to include bipolar disorder.  It does 
not correct the deficits in the evidence at the time of the 
RO's decision in December 1991, nor is it so significant by 
itself or in conjunction with evidence already of record that 
it must be considered in order to fairly determine the merits 
of the claim.  Indeed, the record remains negative for any 
competent medical evidence of the claimed bipolar disorder in 
service or of a nexus between the Veteran's service and any 
current psychiatric disorder.  See Moray v. Brown, supra.  

The Board notes that an Appellant's Brief by the Veteran's 
representative, dated in August 2009, contains the contention 
that the Veteran clearly reported suffering from depression 
on his separation from service Report of Medical History, 
dated in June 1970.  However, upon further scrutiny, the form 
reflects that a notation of "ok" was made next to the boxes 
for "depression or excessive worry" and for "nervous 
trouble of any sort."  Service treatment records are 
otherwise negative for any complaint of, diagnosis of, or 
treatment for any psychiatric disorder, and no evidence has 
been added to the claims file to show otherwise.  

Further, in August 1994 the Veteran underwent a VA 
examination in conjunction with a claim of entitlement to 
nonservice connected pension for bipolar disorder.  The Board 
notes that the Veteran and his representative have challenged 
the validity of the August 1994 VA examination in the context 
of the service connection claim, as they have asserted that 
it failed to offer an opinion addressing the etiology of the 
Veteran's diagnosed bipolar disorder.  As such, the Veteran 
and his representative have requested that the Veteran be 
afforded a new VA examination.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).   However in 
this case, the Board finds no evidence to support the 
Veteran's contention that his current bipolar disorder is in 
any way related to his service as there is no evidence of in-
service complaint of, diagnosis of, or treatment for any 
psychiatric disorder.  Hence, no VA examination is warranted.  

In summary, much of the medical evidence received since the 
December 1991 rating decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  While such evidence supports a 
diagnosis of bipolar disorder, there is no showing of 
treatment for any psychiatric disorder in-service, and no 
opinion of record to support the Veteran's claim.  The Board 
therefore finds no basis whatsoever for concluding that this 
evidence raises a reasonable possibility of substantiating 
this service connection claim, as is required under 38 C.F.R. 
§ 3.156(a) to reopen the claim on the basis of "material" 
evidence.  

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim of entitlement to service 
connection for a psychiatric disorder to include bipolar 
disorder.  This evidence, however, does not support finding a 
causal relationship between any psychiatric disorder and the 
Veteran's service.  Accordingly, this evidence does not raise 
a reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim, and this appeal must be 
denied.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder to include bipolar disorder.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


